            Case 1:18-cv-06378-ER Document 42 Filed 04/23/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
PERRY A. FRANKEL, M.D. AND ADVANCED
CARDIOVASCULAR DIAGNOSTICS, PLLC,
                                                                           CASE NO. 18-CV-6378-ER-BCM
                          PLAINTIFFS

          -AGAINST-                                                        STIPULATION OF
                                                                           DISMISSAL OF
                                                                           COMPLAINT WITH
U.S. HEALTHCARE, INC. d/b/a AETNA                                          PREJUDICE
U.S. HEALTHCARE, AETNA, INC. AND AETNA, INC.,

                                    DEFENDANTS
-----------------------------------------------------------------------X

          WHEREAS, on or about May 25, 2018, Perry A. Frankel, M.D. and Advanced

Cardiovascular Diagnostics, PLLC (collectively, the “Plaintiffs”), filed a summons and complaint

(the “Complaint”) in the Supreme Court of the State Court of New York, County of New York

against U.S. Healthcare, Inc. d/b/a Aetna U.S. Healthcare, Aetna, Inc. and Aetna, Inc. (collectively,

the “Defendants”);

          WHEREAS, on July 13, 2018, the Defendants filed a Notice of Removal and this case was

removed to the United States District Court, Southern District of New York;

          WHEREAS, on August 21, 2018, the Plaintiffs filed an amended complaint at ECF Doc.

No. 15;

          WHEREAS, on November 5, 2018, Defendants filed a Motion to Dismiss at ECF Doc.

Nos. 28, 29 and 30;

          WHEREAS, on December 5, 2018, Plaintiffs filed an Affirmation in Opposition to

Defendants’ Motion to Dismiss at ECF Doc. No. 32;
            Case 1:18-cv-06378-ER Document 42 Filed 04/23/20 Page 2 of 3



       WHEREAS, on December 19, 2018, Defendants filed a Reply in Response to Plaintiffs’

Affirmation in Opposition to Defendants’ Motion to Dismiss at ECF Doc. No. 33;

       WHEREAS, on September 17, 2019, this Court issued an Opinion and Order on

Defendants’ Motion to Dismiss Granting Defendants’ Motion to Dismiss as to Counts I, II, IV-XI,

and Denying Defendants’ Motion to Dismiss as to Count III. The Court also Denied Plaintiffs’

request to amend the complaint at ECF Doc. No. 34;

       WHEREAS, on October 15, 2019, Defendants filed an Answer to Plaintiffs’ Amended

Complaint at ECF Doc. No. 37;

       WHEREAS, on October 17, 2018, this Court entered a Civil Case Discovery Plan and

Scheduling Order at ECF Doc. No. 38;

       WHEREAS, no party hereto is an infant or incompetent person for whom a committee or

guardian has been appointed;

       IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs’ counsel, and

counsel for the Defendants, that:

       1.      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff voluntarily

dismisses the Complaint with prejudice, with each party to bear its own fees and costs.

       2.      This stipulation may be executed in counterparts, each of which constitutes an

original and all of which constitutes one and the same agreement.




                                            Page 2 of 3
             Case 1:18-cv-06378-ER Document 42 Filed 04/23/20 Page 3 of 3



        3.      Facsimiles or emails of signatures shall constitute acceptable, binding signatures for

purposes of this stipulation.

Dated: White Plains, New York                  Dated:
       April 22, 2020                                   April 22, 2020

 Respectfully submitted,

 /s/ Todd S. Cushner                                s/ Mark J. Schwemler
 Todd S. Cushner, Esq.
 James J. Rufo, Esq.                                Mark J. Schwemler, Esq.
 Cushner & Associates, P.C.                         Gregory S. Voshell, Esq.
 399 Knollwood Road, Suite 205                      ELLIOTT GREENLEAF, P.C.
 White Plains, NY 10603                             925 Harvest Drive, Suite 300
 (914) 600-5502                                     Blue Bell, PA 19422
 todd@cushnerlegal.com                              (215) 977-1000
 jrufo@cushnerlegal.com                             mjs@elliottgreenleaf.com
                                                    gsv@elliottgreenleaf.com
 Counsel for Plaintiffs
                                                    Counsel for Defendants




                                             Page 3 of 3
